FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForAugust2, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 1 Capital and leverage ratios Appendix 1 Capital and leverage ratios Contents CRR capital estimate 2 CRR leverage estimate 6 Appendix 1 Capital and leverage ratios (continued) CRR capital estimate A reconciliation between the accounting capital as published in the interim financial statements and the Capital Requirements Regulations (CRR) capital position is set out below. Although the CRR text has been finalised, the related technical standards are still draft. The finalisation of these could have a material impact in a number of areas such as the scope of the deduction for insignificant financial holdings. The 'year 1 transitional basis' applies the rules as if 2013 was year 1 of the transition period. The full basis shows the same calculation based on a complete implementation of CRR. This is based on the Group's current interpretation of the final text of the CRR, as published on 27 June 2013, and the draft regulatory technical standards. Instruments which do not include a call option and an incentive to redeem will be grandfathered. Instruments which have a call option and an incentive to redeem will generally be grandfathered until their effective maturity (first call date). Instruments which are not eligible for grandfathering are excluded. In the first year of transition, the regulatory adjustments will be calculated under the new rules. The CRR deductions are determined by applying the transitional percentage (20% in year 1). The residual balance will be deducted according to the current rules, except where the PRA has specified a different treatment. 30 June 2013 31 December 2012 Current basis Transitional basis Full basis Current basis Transitional basis Full basis Core Tier 1 capital £48,444m £54,821m £41,045m £47,320m £53,963m £37,908m RWAs (1) £436bn £471bn £471bn £460bn £495bn £495bn Core Tier 1 ratio 11.1% 11.6% 8.7% 10.3% 10.9% 7.7% Key points · Refinements to interpretations and re-assessments on the treatment of the nominal value of the B shares post transition, deferred tax assets and incurred CVA have resulted in the increase in the CRR end point capital base. · The reduction in RWAs under current rules is due to continued Non-Core run-off and the strategic reshaping of the Markets business. Under CRR rules, corporate SME lending attracts a lower weighting. Appendix 1 Capital and leverage ratios (continued) CRR capital estimate (continued) 30 June 2013 31 December 2012 Current basis Transitional basis Full basis Current basis Transitional basis Full basis £m £m £m £m £m £m Common Equity Tier 1 (CET1) capital: instruments and reserves Capital instruments and the related share premium accounts - Ordinary shares - B shares (1) - Retained earnings including current year loss Accumulated other comprehensive income Less innovative issues moved to Additional Tier 1 (AT1) capital Less preference shares moved to AT1 capital Non-controlling interests per accounting balance sheet - Less innovative issues moved to AT1 capital - - - Less minority interest deconsolidated - - - Minority interests allowable - - Common Equity Tier 1 (before regulatory adjustments) Common Equity Tier 1: regulatory adjustments Additional value adjustments (2) - - Intangible assets (net of related tax liability) - Deferred tax assets that rely on future profitability excluding those arising from temporary differences (3) - - Fair value reserves related to gains or losses on cash flow hedges Excess of expected loss over impairment provisions (4) - Gains or losses on liabilities valued at fair value resulting from changes in own credit standing (5) Defined benefit pension fund assets Exposure amount which qualify for a risk-weighting of 1,250%, where the institution opts for the deduction alternative (securitisation positions) - Regulatory adjustments relating to unrealised gains and losses - - Of which: - unrealised losses on AFS debt - - - unrealised gains on AFS equity - - Other adjustments for regulatory purposes - Qualifying AT1 deductions that exceed the AT1 capital (6) - Common Equity Tier 1 (total regulatory adjustments) Common Equity Tier 1 capital (7) For the notes to this table refer to page 5. Appendix 1 Capital and leverage ratios (continued) CRR capital estimate (continued) 30 June 2013 31 December 2012 Current basis Transitional basis Full basis Current basis Transitional basis Full basis £m £m £m £m £m £m Additional Tier 1 capital: instruments Capital instruments and related share premium accounts - Qualifying Tier 1 capital and the related share premium accounts subject to phase out from AT1 - - Qualifying Tier 1 capital included in consolidated AT1 capital issued by subsidiaries and held by third parties (subject to phase out £3,695 million) - - Additional Tier 1 capital (before regulatory adjustments) - - Additional Tier 1: regulatory adjustments Deductions from AT1 capital during the transitional period - Of which: - intangible assets - excess of expected loss over impairment provisions - Other Basel II regulatory adjustments - Additional Tier 1 (total regulatory adjustments) - - Additional Tier 1 capital - - Qualifying AT1 deductions that exceed the AT1 capital (6) - Tier 1 capital (8) Tier 2 capital: instruments and provisions Capital instruments and the related share premium accounts - Qualifying items and the related share premium - - Qualifying own funds instruments issued by subsidiariesand held by third parties - - Unrealised gains on AFS equity shares 86 - - 63 - - Credit risk adjustments Tier 2 capital (before regulatory adjustments) Tier 2 regulatory adjustments Residual amounts deducted during the transitional period - excess of expected loss over impairment provisions - Other Basel II regulatory adjustments - Tier 2 (total regulatory adjustments) - - Tier 2 capital Total deductions - Total capital For the notes to this table refer to page 5. Appendix 1 Capital and leverage ratios (continued) CRR capital estimate (continued) Flow statement (CRR) The table below analyses the movement in Common Equity Tier 1, Other Tier 1 and Tier 2 capital during the first half of the year. Common Equity Tier 1 Tier 2 Total £m £m £m At 1 January 2013 Attributable profit net of movements in fair value of own credit - Share capital and reserve movements in respect of employee share schemes - Nominal value of B shares - Available for sale reserve - Foreign exchange reserve - Foreign exchange movements - Increase in goodwill and intangibles - Deferred tax asset - Excess of expected loss over impairment provisions - Grandfathered instruments under CRR text - Dated subordinated debt issues - Dated subordinated debt maturities and redemptions - Other movements 46 66 At 30 June 2013 Notes: General: Estimates, including RWAs, are based on the current interpretation, expectations, and understanding of the proposed CRR requirements, anticipated compliance with all necessary enhancements to model calibration and other refinements, as well as further regulatory clarity and implementation guidance from the UK and EU authorities. The actual CRR impact may differ from these estimates due to the finalisation of the technical standards and interpretive issues, for example the eligibly of counterparties that qualify for exemption when applying the credit valuation adjustment (CVA) volatility charge. Capital base: Includes the nominal value of B shares (£0.5 billion) on the assumption that RBS will be privatised in the future and that they will count as permanent equity in some form by the end of 2017. The additional valuation adjustment, arising from the application of the prudent valuation requirements to all assets measured at fair value, has been included in full in the year one transition in line with the guidance from the PRA. This uses methodology agreed with the PRA pending the issue of the final Regulatory Technical Standards (RTS) by the European Banking Authority. The PRA requires firms to take a CET1 deduction in the year one transition equal to 10% of the deferred tax assets (DTAs) which do not relate to temporary differences. The netting of deferred tax liabilities against DTAs reflects our interpretation of the final CRR text. In our current interpretation of the CRR final rules, we have assumed that incurred CVA will be counted as eligible provisions in the determination of the deduction for expected losses. The deduction for the valuation adjustment for own credit risk for derivative liabilities (the debit valuation adjustment) is assumed to transition on the same basis as other regulatory adjustments (20% in year one of transition). Where the deductions from AT1 capital exceed the amount of AT1 capital, the excess is deducted from CET1 capital. The excess of AT1 deductions over AT1 capital in the year 1 transition is due to the application of the current rules to the transitional amounts. The fully loaded CRD IV Core Tier 1 capital ratio as reported in the Capital management section on page 130 of the Group's Interim Results 2013 is based on Core Tier 1 capital of £41.2 billion assuming full divestment of Direct Line Group. Should the regulatory technical standard relating to maturity restrictions on hedging be implemented without amendment, the fully loaded Tier 1 capital position would reduce by approximately £1.5 billion for insignificant investments based on our estimate of current positions. The Group has already announced its intention to exit the equities businesses as part of Markets strategic change; this will reduce positions to the extent that no deduction will be required. However there could be a modest short-term impact on the Group's transitional ratio. Appendix 1 Capital and leverage ratios (continued) CRR capital estimate (continued) Notes (continued) Risk weighted assets: Current securitisation positions are shown as RWAs risk weighted at 1,250%. RWA uplifts include the impact of credit valuation adjustments and asset valuation correlation on banks and CCPs. RWAs assume implementation of the full IMM model suite, that existing waivers will continue and includes methodology changes that take effect immediately on CRR implementation Non-financial counterparties and sovereigns that meet the eligibility criteria under CRR are exempt from the CVA volatility charges. The CRR final text includes a reduction in the risk weight relating to SMEs CRR leverage estimate The Group monitors and reports an internationally recognised leverage definition (assets/equity) based on funded tangible assets (total assets minus derivatives and intangible assets) divided by qualifying regulatory Tier 1 capital. The Basel III agreement introduced a leverage ratio as a non-risk-based backstop limit intended to supplement the risk-based capital requirements. It aims to constrain the build up of excess of leverage in the banking sector, introducing additional safeguards against model risk and measurement errors. The FPC on 19 March 2013 required the PRA to take steps to ensure that the major UK banks would hold resources equivalent to at least 7% of RWAs by the end 2013 after reflecting adjustments recommended by FPC. The PRA statement of 20 June 2013, relating to the FPC's capital shortfall exercise, indicated that meeting the 7% RWA capital standard will be sufficient for leverage ratios to be no less than 3%. The Group's estimated leverage ratios under both the CRR and Basel III texts are above 3%. The PRA has requested that UK banks publish a leverage ratio based on: ● Tier 1 capital as set out in the final CRR text ● Exposure measure calculated using the December 2010 Basel III text; further specificity being sourced from the instructions in the July 2012 Quantitative Impact Study and the related Frequently Asked Questions Appendix 1 Capital and leverage ratios (continued) CRR leverage estimate(continued) The leverage ratios based on both the final CRR text and the basis requested by the PRA are set out below. 30 June 2013 31 December 2012 Leverage ratio Exposure £bn Tier 1 capital £bn Leverage Leverage % Exposure £bn Tier 1 capital £bn Leverage Leverage % Assets/equity basis: Tier 1 leverage ratio 14x 15x Tangible equity leverage ratio (1) 17x 17x CRR basis: Transitional measure 22x 22x Full end point measure (excluding grandfathering) 29x 32x Adjusted end point measure (including grandfathering) (2) 23x 25x Basel III basis: Transitional measure 22x 23x Full end point measure (excluding grandfathering) 29x 32x Adjusted end point measure (including grandfathering) (2) 24x 25x Notes: Tangible equity leverage ratio is total tangible equity divided by total tangible assets (after netting derivatives). Basel III adjusted Tier 1 capital includes grandfathered ineligible capital instruments. Key point · Both the CRR and Basel III end point leverage ratios have improved by 30 basis points to 3.4%, primarily reflecting the increase in Common Equity Tier 1 capital base from £38 billion to £41 billion as highlighted on pages 2 and 3. Appendix 1 Capital and leverage ratios (continued) CRR leverage estimate (continued) 30 June 2013 31 December 2012 Exposure measure Assets/ equitybasis £bn Proforma CRR leverage £bn Pro forma Basel III leverage £bn Assets/ equitybasis £bn Pro forma CRR leverage £bn Proforma Basel III leverage £bn Cash and balances at central banks Debt securities Equity shares Derivatives Loans and advances to banks and customers Reverse repurchase agreements and stock borrowing Assets of disposal groups Goodwill and intangible assets Other assets Total assets Netting: - Derivatives - Securities financing transactions (SFTs) (1) Exclude derivatives Regulatory deductions and other adjustments (2) Adjusted total tangible assets Potential future exposure on derivatives (3) Undrawn commitments End point leverage exposure measure Transitional adjustments to assets deducted from regulatory Tier 1 capital Transitional leverage exposure measure Notes: Under Basel III view, the balance sheet value is reduced for allowable netting under the Basel II framework (excluding cross-product netting) which mainly relates to cash positions under a master netting agreement. In the CRR calculation, the balance sheet value is replaced with the related regulatory exposure value which allows netting of both cash positions and related collateral of SFTs. Regulatory deductions: to ensure consistency between the numerator and the denominator, items that are deducted from capital are also deducted from total assets (comprising goodwill and intangibles £14.1 billion (31 December 2012 - £13.5 billion), deferred tax assets £2.6 billion (31 December 2012 - £3.2 billion), additional valuation adjustment £0.3 billion and cash flow hedge reserves £0.5 billion (31 December 2012 - £1.7 billion)). Other adjustments reflect the difference between the scope of the regulatory consolidation and the consolidation for financial reporting. Potential future exposure on derivatives: the regulatory add-on which is calculated by assigning percentages based on the type of instrument and the residual maturity of the contract to the nominal amounts or underlying values of derivative contracts. Appendix 1 Capital and leverage ratios (continued) CRR leverage estimate (continued) Undrawn commitments represent regulatory add-on relating to off-balance sheet undrawn commitments based on a 10% credit conversion factor (CCF) for unconditionally cancellable commitments and 100% of other commitments. Off-balance sheet items comprise: UK Retail UK Corporate Wealth International Banking (1) Ulster Bank US Retail & Commercial Markets Total 30 June 2013 £bn £bn £bn £bn £bn £bn £bn £bn Unconditionally cancellable items (after application of 10% CCF) - Undrawn commitments 31 December 2012 Unconditionally cancellable items (after application of 10% CCF) - Undrawn commitments Note: International Banking facilities are primarily undrawn facilities to large multinational corporations, many of which are domiciled in the UK. Appendix 2 Funding and related risks Appendix 2 Funding and related risks Contents Funding sources2 Deposits and repos2 Divisional loan:deposit ratios and funding surplus 2 Net stable funding ratio (NSFR) 4 Retail & Commercial deposit maturity analysis 5 Encumbrance5 Non-traded interest rate risk 8 Value-at-risk8 Sensitivity of net interest income9 Currency risk: Structural foreign currency exposures 10 Appendix 2 Funding and related risks (continued) Funding sources Deposits and repos The table below shows the composition of the Group's deposits and repos. 30 June 2013 31 December 2012 Deposits Repos Deposits Repos £m £m £m £m Financial institutions - central and other banks - other financial institutions Personal and corporate deposits £164 billion or 38% of the customer deposits included above are insured through the UK Financial Services Compensation Scheme, US Federal Deposit Insurance Corporation scheme and other similar schemes. Of the personal and corporate deposits above, 51% related to personal customers. Divisional loan:deposit ratios and funding surplus The table below shows divisional loans, deposits, loan:deposit ratios (LDR) and customer funding surplus. Loans (1) Deposits (2) LDR (3) Funding surplus/ (gap) (3) 30 June 2013 £m £m % £m UK Retail 98 UK Corporate 81 Wealth 44 International Banking 87 Ulster Bank US Retail & Commercial 88 Retail & Commercial 86 Markets Other Core 88 Non-Core nm Group 96 nm not meaningful For the notes to this table refer to the following page. Appendix 2 Funding and related risks (continued) Funding sources:Divisional loan:deposit ratios and funding surplus (continued) Loans (1) Deposits (2) LDR (3) Funding surplus/ (gap) (3) 31 December 2012 £m £m % £m UK Retail UK Corporate 82 Wealth 44 International Banking 86 Ulster Bank US Retail & Commercial 86 Conduits (4) - - Retail & Commercial 88 Markets Other 64 Core 90 Non-Core nm Direct Line Group - - Group nm not meaningful Notes: Excludes reverse repurchase agreements and stock borrowing and net of impairment provisions. Excludes repurchase agreements and stock lending. Based on loans and advances to customers net of provisions and customer deposits as shown. All conduits relate to International Banking and have been extracted and shown separately as they were funded by commercial paper issuance until the end of Q3 2012. Appendix 2 Funding and related risks (continued) Net stable funding ratio (NSFR)* The table below shows the composition of the Group's NSFR, estimated by applying the Basel III guidance issued in December 2010. The Group's NSFR will continue to be refined over time in line with regulatory developments and related interpretations. It may also be calculated on a basis that may differ from other financial institutions. 30 June 2013 31 December 2012 ASF (1) ASF (1) Weighting £bn £bn £bn £bn % Equity 70 70 70 70 Wholesale funding > 1 year 93 93 Wholesale funding < 1 year 59 - 70 - - Derivatives - - - Repurchase agreements - - - Deposits - retail and SME - more stable 90 - retail and SME - less stable 70 56 66 53 80 - other 79 82 50 Other (2) 63 - 64 - - Total liabilities and equity Cash 90 - 79 - - Inter-bank lending 30 - 29 - - Debt securities > 1 year - governments AAA to AA- 58 3 64 3 5 - other eligible bonds 43 9 48 10 20 - other bonds 18 18 19 19 Debt securities < 1 year 19 - 26 - - Derivatives - - - Reverse repurchase agreements 99 - - - Customer loans and advances > 1 year - residential mortgages 90 94 65 - other Customer loans and advances < 1 year - retail loans 18 15 18 15 85 - other 71 66 50 Other (3) 66 66 70 70 Total assets Undrawn commitments 11 11 5 Total assets and undrawn commitments Net stable funding ratio 120% 117% Notes: Available stable funding. Deferred tax and other liabilities. Prepayments, accrued income, deferred tax, settlement balances and other assets. Key point · NSFR improved by 300 basis points in the first half of the year. Reduction in long-term wholesale funding of £16 billion was primarily driven by Markets, complimented by a decrease in funding requirements, as a result of a reduction in long-term lending principally within Non-Core. *Not within the scope of Deloitte LLP's review report Appendix 2 Funding and related risks (continued) Retail & Commercial deposit maturity analysis* The table below shows the contractual and behavioural maturity analysis of Retail & Commercial customer deposits. Less than 1 year 1-5 years More than 5 years Total 30 June 2013 £bn £bn £bn £bn Contractual maturity 15 - Behavioural maturity 48 31 December 2012 Contractual maturity 20 1 Behavioural maturity 37 Key points ● The contractual maturity of balance sheet assets and liabilities highlights the maturity transformation which underpins the role of banks to lend long-term, but to fund themselves predominantly through short-term liabilities such as customer deposits. This is achieved through the diversified funding franchise of the Group across an extensive customer base, and across a wide geographic network. ● In practice, the behavioural profiles of many liabilities exhibit greater stability and longer maturity than the contractual maturity. This is particularly true of many types of retail and corporate deposits which whilst may be repayable on demand or at short notice, have demonstrated very stable characteristics even in periods of acute stress such as those experienced in 2008. Encumbrance Refer to page 151 of the Group's 2012 Annual Report and Accounts for further details of the Group's approach to encumbrance. The Group's encumbrance ratios are set out below. Encumbrance ratios 30 June % 31 December % Total 18 18 Excluding balances relating to derivative transactions 21 22 Excluding balances relating to derivative and securities financing transactions 12 13 Key points ● Unencumbered financial assets covered unsecured liabilities excluding derivatives by 79%. ● The Group's encumbrance ratio remained stable at 18%. ● c.30% of the Group's residential mortgage portfolio was encumbered at 30 June 2013, unchanged from 31 December 2012. *Not within the scope of Deloitte LLP's review report Appendix 2 Funding and related risks (continued) Encumbrance (continued) Assets (financial) encumbrance Encumbered assets relating to: 30 June 2013 Debt securities in issue Other secured liabilities Total encumbered assets Encumbered assets as a % of related assets Unencumbered Total Securitisations and conduits Covered bonds Derivatives Repos Secured deposits Liquidity portfolio Other £bn £bn £bn £bn £bn £bn £bn £bn £bn Cash and balances at central banks - Loans and advances to banks (1) - - 67 - Loans and advances to customers (1) - UK residential mortgages - - - 28 - Irish residential mortgages - - - 77 - - US residential mortgages - 10 - UK credit cards - 44 - - UK personal loans - 51 - - other - - 15 Debt securities - 71 Equity shares - - - 62 - Settlement balances - Own asset securitisations Total liquidity portfolio Liabilities secured Intra-Group - used for secondary liquidity - Intra-Group - other - Third-party (2) Total assets Total assets excluding derivatives Total assets excluding derivatives and reverse repos Total liabilities excluding secured liabilities and derivatives For the notes to this table refer to the following page. Appendix 2 Funding and related risks (continued) Encumbrance: Assets (financial) encumbrance (continued) Encumbered assets relating to: 31 December 2012 Debt securities in issue Other secured liabilities Total encumbered assets Encumbered assets as a % of related assets Unencumbered Total Securitisations and conduits Covered bonds Derivatives Repos Secured deposits Liquidity portfolio Other £bn £bn £bn £bn £bn £bn £bn £bn £bn Cash and balances at central banks - Loans and advances to banks (1) - - 59 - Loans and advances to customers (1) - UK residential mortgages - - - 30 - Irish residential mortgages - - - 81 - - US residential mortgages - UK credit cards - 44 - - UK personal loans - 41 - - other - - 16 Debt securities - 70 Equity shares - - - 49 - Settlement balances and other financial assets - Own asset securitisations Total liquidity portfolio Liabilities secured Intra-Group - used for secondary liquidity - Intra-Group - other - Third-party (2) Total assets Total assets excluding derivatives Total assets excluding derivatives and reverse repos Total liabilities excluding secured liabilities and derivatives Notes: Excludes reverse repos. In accordance with market practice the Group employs its own assets and securities received under reverse repo transactions as collateral for repos. Appendix 2 Funding and related risks (continued) Non-traded interest rate risk Non-traded interest rate risk impacts earnings arising from the Group's banking activities. This excludes positions in financial instruments which are classified as held-for-trading, or hedging items. Methodology relating to interest rate risk are unchanged from the year end and are set out on page 153 of the Group's 2012 Annual Report and Accounts. Value-at-risk VaR metrics are based on interest rate repricing gap reports as at the reporting date. These incorporate customer products and associated funding and hedging transactions as well as non-financial assets and liabilities such as property, plant and equipment, capital and reserves. Behavioural assumptions are applied as appropriate. VaR does not provide a dynamic measurement of interest rate risk since static underlying repricing gap positions are assumed. Changes in customer behaviour under varying interest rate scenarios are captured by way of earnings risk measures. VaR relating to interest rate risk in the banking book for the Group's Retail & Commercial banking activities at 99% confidence level and currency analysis at period end were as follows: Average Period end Maximum Minimum £m £m £m £m 30 June 2013 40 33 50 30 31 December 2012 46 21 65 20 30 June £m 31 December £m Euro 10 19 Sterling 23 17 US dollar 34 15 Other 3 4 Key point · The average interest rate exposure in the first half of 2013 was lower than H2 2012. This reflected the change in VaR methodology in November 2012. Appendix 2 Funding and related risks (continued) Non-traded interest rate risk (continued) Sensitivity of net interest income* Earnings sensitivity to rate movements is derived from a central forecast over a twelve month period. Market implied forward rates and new business volume, mix and pricing consistent with business assumptions are used to generate a base case earnings forecast. The following table shows the sensitivity of net interest income, over the next twelve months, to an immediate upward or downward change of 100 basis points to all interest rates. In addition, the table includes the impact of a gradual 400 basis point steepening and a gradual 300 basis point flattening of the yield curve at tenors greater than a year. The reported sensitivity will vary over time due to a number of factors such as market conditions and strategic changes to the balance sheet mix and should not therefore be considered predictive of future performance. Euro Sterling US dollar Other Total 30 June 2013 £m £m £m £m £m + 100 basis points shift in yield curves 16 32 - 100 basis points shift in yield curves Bear steepener Bull flattener 31 December 2012 + 100 basis points shift in yield curves 27 - 100 basis points shift in yield curves Bear steepener Bull flattener Key points · The Group's interest rate exposure remains asset sensitive, in that rising rates have a positive impact on net interest margins. · The primary contributors to asset sensitivity relate to underlying business pricing assumptions and assumptions in respect of the risk of early repayment of consumer loans and deposits. · The impact of the steepening and flattening scenarios is largely driven by the reinvestment of net free reserves. *Not within the scope of Deloitte LLP's review report Appendix 2 Funding and related risks (continued) Currency risk: Structural foreign currency exposures The Group does not maintain material non-traded open currency positions other than the structural foreign currency translation exposures arising from its investments in foreign subsidiaries and associated undertakings and their related currency funding. The table below shows the Group's structural foreign currency exposures. 30 June 2013 Net assets of overseas operations RFS MI Net investments in foreign operations Net investment hedges Structural foreign currency exposures pre-economic hedges Economic hedges (1) Residual structural foreign currency exposures £m £m £m £m £m £m £m US dollar - Euro 19 Other non-sterling - 31 December 2012 US dollar 1 Euro 2 Other non-sterling - Note: Economic hedges represent US dollar and euro preference shares in issue that are treated as equity under IFRS and do not qualify as hedges for accounting purposes. Key points · The Group's structural foreign currency exposure at 30 June 2013 was £26.4 billion and £20.0 billion before and after economic hedges respectively (31 December 2012 - £24.0 billion and £17.9 billion). · Changes in foreign currency exchange rates will affect equity in proportion to structural foreign currency exposure. A 5% strengthening in foreign currency against sterling would result in a gain of £1.4 billion (31 December 2012 - £1.3 billion) in equity, while a 5% weakening would result in a loss of £1.3 billion (31 December 2012 - £1.1 billion) in equity. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
